COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     Linda Porter v. Kennard Law PC d/b/a Kennard Richard PC, Peter
                         Costea, and Gregg Rosenberg/ Rosenberg & Sprovach

Appellate case number:   01-22-00153-CV

Trial court case number: 2017-67479

Trial court:             127th District Court of Harris County

        On February 25, 2022, appellant, Linda Porter, filed a “1st Amended Motion for
Extension of Time to File Notice of Appeal.” Although no certificate of conference was
attached, more than ten days have passed and no party has filed a response. See TEX. R. APP. P.
10.3(a). Appellant’s motion for extension of time to file her notice of appeal is granted.
       It is so ORDERED.

Judge’s signature: _________/s/ Julie Countiss____________
                            Acting individually


Date: March 17, 2022